Citation Nr: 0704020	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to an initial compensable evaluation for 
varicose veins of the right lower extremity prior to July 23, 
2005, and in excess of 10 percent from July 23, 2005.

4.  Entitlement to an initial compensable evaluation for 
varicose veins of the left lower extremity prior to July 23, 
2005, and in excess of 10 percent from July 23, 2005


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994.  He also served with the Michigan Army National 
Guard from April 1994 to November 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2002 and 
November 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In 
September 2006, the veteran testified before the undersigned 
at a hearing at the RO.  A transcript from that hearing has 
been incorporated into the claims file.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A hiatal hernia and gastroesophageal reflux disease 
(GERD) are attributable to service.

2.  From the effective date of the grant of service 
connection, the veteran's varicose vein disability of the 
right lower extremity is manifested by multiple cutaneous 
varicosities that are painful to touch, with persistent edema 
that is partially relieved by elevation of the extremity; 
there are no clinical findings of eczema, ulcers, or stasis 
pigmentation.

3.  From the effective date of the grant of service 
connection, the veteran's varicose vein disability of the 
left lower extremity is manifested by multiple cutaneous 
varicosities that are painful to touch, with persistent edema 
that is partially relieved by elevation of the extremity; 
there are no clinical findings of eczema, ulcers, or stasis 
pigmentation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
gastrointestinal disability, diagnosed as hiatal hernia and 
GERD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an evaluation of 20 percent for varicose 
veins of the right lower extremity have been met from the 
effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.27, 4.104, Diagnostic Code 7120 (2006).

3.  The criteria for an evaluation of 20 percent for varicose 
veins of the left lower extremity have been met from the 
effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.27, 4.104, Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the claim for 
entitlement to service connection for a gastrointestinal 
disability and increased ratings for varicose veins of the 
right and left lower extremities, the Board finds that the 
passage of the VCAA and its implementing regulations does not 
prevent the Board from rendering a decision on these claims 
at this time, as all notification and development action 
needed to render a fair decision on these claims has been 
accomplished.

In further regard to the VCAA and during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  With respect to the claims for 
increased ratings for varicose veins, the Board finds that 
the appellant is not prejudiced by a decision at this time 
since the veteran has been given a favorable effective date 
for the increases back to the date of his initial claim for 
service connection in May 2002.  In addition, he has been 
given adequate notice of the degree of disability in the 
November 2003 statement of the case and October 2005 and 
April 2005 supplemental statements of the case.  Regarding 
the claim for service connection for gastrointestinal 
disability, the Board is not assigning a rating or effective 
date herein.

II.  Analysis

A.  Gastrointestinal Disability

Facts

The veteran's service medical records show a number of 
gastrointestinal complaints.  These include a June 1993 
record reflecting the veteran's complaints of a two year 
history of off and on burning pain in his abdomen, especially 
after eating spicy foods and drinking alcohol.  He reported 
that he believed he had an ulcer.  He was given assessments 
of rule out gastritis and rule out ulcer.  In July 1993, a 
fluoroscopy was performed revealing prominent folds without 
evidence of frank ulceration consistent with duodenitis.  The 
veteran's January 1993 separation examination report notes 
that he had indigestion and tarry stools and he treated his 
symptoms with Tagamet.  

Postservice private medical records show that in October 1996 
the veteran was seen complaining of an upset stomach and acid 
pain with eating.  He reported stomach problems since 1992.   
He was rechecked for his stomach problems in November 1996 at 
which time he reported having no stomach problems.  During a 
check up in September 1997, the veteran reported that he was 
out of ulcer medication.  

In May 2001, the veteran was examined by VA at which time he 
reported that he had been off work since 1998.  He said that 
he had been diagnosed with GERD in 1992.  He was diagnosed as 
having history of GERD and was advised to continue taking 
Prilosec and once he ran out of that, to take ranitidine.  

During a VA gastrointestinal examination in January 2005, the 
veteran reported having heartburn symptoms in service in 
1991.  He also reported that he took Tagamet for his 
symptoms, and was presently taking Omeprazole on a daily 
basis which he had been taking for about a year.  His present 
complaints included daily heartburn symptoms at least once a 
day that worsened with certain foods, notably spicy foods.  
He denied any vomiting, hematemesis, melena, diarrhea, 
constipation or weight loss.  An upper GI/Barium Swallow was 
performed showing marked spontaneous GERD and small hiatal 
hernia.  The examiner diagnosed the veteran as having hiatal 
hernia "currently may attribute to [the veteran's] severe 
GERD symptoms."  The examiner noted that he did not have the 
veteran's claims file to review.  

Later in 2005, the VA gastrointestinal examiner issued an 
addendum opinion after reviewing the veteran's claims file.  
He noted that there was a well-documented complaint of 
chronic epigastric pain since 1991 and that the condition 
diagnosed in service was gastritis and dyspepsia.  He stated 
that the current diagnosis was GERD and hiatal hernia and 
opined that the current diagnosis was as likely as not 
related to the veteran's service.  

Law and Discussion

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
peptic or duodenal ulcer, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Service medical records reflect gastrointestinal problems, 
including at the veteran's separation examination in October 
1993.  Post service medical records, as early as October 
1996, note continuing gastrointestinal problems.  In fact, 
the veteran's inservice complaints of burning pain in his 
abdomen, especially after eating spicy foods and drinking 
alcohol, are similar in kind to his complaints in 1996 of an 
acid pain associated with eating.  There is also a medical 
opinion that specifically relates the veteran's inservice 
gastrointestinal problems to his present disability.  In this 
regard, a January 2005 VA examiner noted the veteran's 
epigastric complaints in service and opined that his current 
diagnosis of GERD and hiatal hernia was "as likely as not 
related to the veteran's military service."  

In light of the evidence above supporting a nexus between the 
veteran's present hiatal hernia and GERD and service, and the 
lack of any evidence to the contrary, the Board finds that 
the preponderance of the evidence supports this claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  Consequently, the 
claim for entitlement to service connection for a hiatal 
hernia and GERD is granted.



B.  Varicose Veins of the Right and Left Lower Extremities

Facts

The veteran's service medical records show treatment for 
varicose veins.  Findings in March 1992 revealed pain and 
tenderness and a small showing of blood vessels in both 
extremities bilaterally.

In May 2001, the veteran was examined by VA at which time he 
reported that he had been off work since 1998.  He was 
diagnosed as having varicose veins, genetic component.  The 
examiner told the veteran that weight loss would improve the 
status of this condition and he discussed with the veteran 
antiembolic stockings in order to delay progression.

In July 2002, the veteran underwent VA examinations for 
variously claimed disabilities, not including varicose veins.  

In August 2002, the RO granted service connection for 
bilateral varicose veins and assigned a noncompensable 
evaluation for the bilateral disability.  The RO noted that 
although the veteran did not claim service connection for 
this disability, the RO was going to grant the claim based on 
service medical records showing a diagnosis of varicose veins 
in 1991.  The RO also noted that while this condition was 
chronic, there was no evidence showing that it was 
symptomatic.

In the September 2002 Notice of Disagreement, the veteran 
stated that his varicose vein condition was chronic and was 
worsened by spending long periods of time on his feet.  He 
said that the condition is only relieved by elevating his 
feet, and that he received support hose while on active duty 
to reduce the symptoms.  He requested that he be scheduled 
for a VA examination to evaluate this disability.  

VA outpatient records from 2002 to 2005 are devoid of 
complaints or findings regarding the veteran's varicose 
veins.  

Noninvasive studies were performed at a VA outpatient clinic 
in July 2005, with respect to both the right and lower 
extremities.  The results were the same for both legs, 
revealing no evidence of acute or recent deep venous 
obstruction throughout the lower extremity deep veins imaged.  
There was compressibility of the common femoral, superficial 
femoral, popliteal and posterior tibial veins.  There was 
spontaneous, phasic flow noted.  There was no evidence of 
superficial venous obstruction in the greater saphenous vein.  

During a VA examination in July 2005, the veteran complained 
of leg swelling on a daily basis as well as throbbing.  He 
said this was made worse by long-term standing.  He also 
reported multiple cutaneous varicosities that he said were 
tender to touch.  He said they do not hurt when walking and 
do not preclude him from exercising.  He denied having any 
surgery for this condition.  Treatment included elevating his 
legs.  He remarked that he had used stockings in the past, 
but was not currently using them.  

On examination there were multiple cutaneous varicosities 
throughout the veteran's bilateral lower extremities starting 
in the upper thigh and extending down to the ankles.  There 
was also trace edema in the ankles that was pitting and "@@@ 
like."  The veteran showed no evidence of eczema, ulcers or 
stasis pigmentation.  The edema was noted to be persistent.  
Also shown were palpable arterial pulses and multiple 
cutaneous varicosities on both legs, particularly the 
posterior aspect of the calves.  These were tender to 
palpitation.  Noninvasive studies showed no evidence of deep 
venous thrombosis or superficial thrombosis of the greater 
saphenous vein bilaterally.  The examiner stated that the 
veteran continued to have symptoms from his varicose veins, 
including leg swelling and throbbing, for which he elevated 
his legs.  He also said the veteran had multiple cutaneous 
varicosities that were painful to touch.  He concluded by 
stating that this did not preclude the veteran from doing his 
activities of daily living.  

In October 2005, the RO assigned separate 10 percent ratings 
for varicose veins of the veteran's right and left lower 
extremities effective the date of the July 2005 VA 
examination.

During a Board hearing at the RO in September 2006, the 
veteran said that his varicose vein disability had not 
worsened over the years, but rather had remained constant 
with respect to symptomatology.  He approximated that he had 
eight varicose veins on each leg.  He said that his legs were 
a little puffy in the morning upon awakening and gradually 
swell more and more throughout the day.  He stated that he 
notices more pain in his legs throughout the day.  He 
admitted to having fatigue in his legs and achiness after 
walking.  He said he treats this disability by elevating his 
legs at the end of the day and that most of his swelling goes 
away, but not all of it.

Law and Discussion

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the present criteria for varicose veins, a 10 percent 
evaluation is warranted for varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation is warranted for persistent 
edema incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration.  A 100 percent rating is 
warranted when the condition is manifested by massive board- 
like edema with constant pain at rest, provided that the 
symptoms are due to the effects of varicose veins.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2006).

A note following Diagnostic Code 7120 provides that the 
evaluations are for involvement of a single extremity and 
that if more than one extremity is involved, each extremity 
is to be separately rated.

The Board finds that based on the evidence and criteria 
above, the veteran is entitled to increased evaluations, to 
20 percent, for varicose veins of the right and left lower 
extremities.  The medical evidence is scant with respect to 
this disability, and primarily consists of a single VA 
examination report dated in July 2005.  This report reflects 
the veteran's complaints and testimony that his legs swell 
and throb on a daily basis and are made worse by prolonged 
standing.  The VA examiner verified these complaints by 
reporting that the veteran continued to have symptoms from 
his varicose veins, including leg swelling and throbbing, for 
which he elevated his legs.  He remarked that there was trace 
edema on the veteran's ankles with pitting, and that the 
edema was persistent.  He also said the veteran had multiple 
cutaneous varicosities that were painful to touch.  In regard 
to elevating his legs, the veteran said that he does this at 
the end of the day and that it helps most of the swelling to 
go away, but not all of it.  He testified that his legs are 
"puffy" in the morning when he wakes up and continue to 
swell throughout the day.  

In view of the veteran's persistent edema in both lower 
extremities that is incompletely relieved by elevating his 
legs, in addition to findings during the July 2005 VA 
examination of multiple cutaneous varicosities that were 
painful to touch, the Board finds that a higher evaluation, 
to 20 percent, is warranted for both the right and left lower 
extremities.

A higher than 20 percent evaluation is not warranted under 
Code 7120 for either lower extremity based on evidence 
showing that the veteran does not have stasis pigmentation, 
eczema or intermittent ulceration.  The July 2005 VA examiner 
specifically noted that the veteran showed no evidence of 
eczema, ulcers or stasis pigmentation.  Accordingly, the 
evidence supports the criteria for a 20 percent rating under 
Code 7120 rather than the criteria for a 40 percent rating 
for each leg.

As to the effective date of the increase, there is virtually 
no medical evidence regarding the veteran's varicose vein 
disability prior to the July 2005 VA examination.  The RO 
made a point of noting in the November 2003 statement of the 
case that examination findings in July 2002 failed to show 
that the veteran met the criteria for a compensable rating 
for his varicose veins.  However, the veteran was never 
scheduled to undergo a VA examination for varicose veins at 
that time and therefore there are no findings either to 
support or negate a compensable rating.  As noted above, the 
RO granted the claim for service connection for varicose 
veins on its own initiative based on what the service medical 
records showed rather than on an actual claimed filed by the 
veteran.  Nonetheless, there is the veteran's September 2006 
hearing testimony that his symptoms (to including swelling, 
throbbing, pain and fatigue) had not changed since service, 
but rather remained constant.  There is also the July 2005 VA 
examiner's statement that the veteran "continued" to have 
swelling and throbbing of his legs, thus indicating that his 
symptoms had been ongoing for some time.  Therefore, by 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the criteria for a 20 percent rating, to 
include persistent edema, have been met since the effective 
date of the grant of service connection for both the right 
and left lower extremities.  See 38 C.F.R. § 3.102; 
Fenderson, supra.  

Lastly, the Board finds that there is no showing that the 
veteran's varicose vein disability of the right or left lower 
extremity has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability has not warranted frequent 
periods of hospitalization or otherwise renders impractical 
the application of the regular schedular standards.  The 
record shows that the veteran stopped working in 1998, but 
there is no indication that his varicose vein disability 
markedly interfered with his employment.  In fact, the July 
2005 VA examiner reported that this disability did not 
preclude the veteran from doing his activities of daily 
living.  Thus, the Board finds that the currently assigned 
ratings of 20 percent respectively for the right and left 
lower extremities adequately compensate the veteran for the 
severity of his varicose vein disability.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a hiatal hernia and GERD is granted.  

An increased evaluation, to 20 percent, for varicose veins of 
the right lower extremity is granted from the effective date 
of the grant of service connection, subject to controlling 
regulations applicable to the payment of monetary benefits.  

An increased evaluation, to 20 percent, for varicose veins of 
the left lower extremity is granted from the effective date 
of the grant of service connection, subject to controlling 
regulations applicable to the payment of monetary benefits.  


REMAND

Service medical records from the veteran's period of active 
duty from January 1990 to January 1994 include an October 
1993 Report of Medical History noting "recurrent back pain  
- no MD/meds."

Despite the notation above, the veteran is not contending 
that his back disability is related to his period of active 
duty.  Rather, he contends that his present low back 
disability is related to a fall he had while performing a 
weekend drill while on inactive duty training with the Army 
National Guard in March 1997.  He said he slipped on some ice 
and submitted statements from fellow servicemen who said they 
witnessed the fall.  There are no medical records regarding 
such an injury, but medical records do show that the veteran 
sought treatment for his back later in March 1997 after 
stepping out of a vehicle at work.  In this regard, the 
veteran was seen in a private emergency room in March 1997 
complaining of pain in his low back on his right side and 
sciatica.  He said he had had a charley horse for two days 
and that when he got out of his truck and "stepped up" he 
couldn't even move.  

In May 1997, the veteran underwent a right L4-5 semi-
hemilaminectomy for disc due to right sciatica at a private 
hospital.  Hospital records show that he injured his back at 
work in March 1997 when he stepped out of his truck and had 
no prior back problems.  

In light of the veteran's history and in order to clarify the 
etiology of his low back disability, the RO scheduled the 
veteran to undergo a VA examination in July 2005.  In this 
regard, the RO asked the examiner to provide a medical 
opinion as to whether the veteran incurred a back disability 
as alleged, in March 1997, and, if so, whether such 
disability caused, was related to, or contributed to the 
veteran's secondary fall at work in March 1997 causing 
additional back symptomatology.

Following an examination of the veteran in 2005 and review of 
his claims file, the VA examiner noted that there was no 
documentation of a low back injury, and related the veteran's 
presently diagnosed lumbar disc disease to notations on the 
veteran's 1993 Report of Medical History of recurrent back 
pain.  However, he provided no rationale for his opinion and 
failed to comment on the documented back injury the veteran 
had at work in March 1997 as the RO requested.  Thus, it is 
unclear whether his opinion is based on an accurate history 
of injury, especially when considering that additional 
pertinent medical evidence has been incorporated into the 
claims file since the VA examination.  Such evidence includes 
an opinion by a private physician, Ronald J. Jakubiak, M.D., 
that the traumatic event the veteran experienced at work in 
March 1997 was enough to produce a disc herniation and did, 
in fact, result in the herniation.  

In view of the somewhat complex medical picture regarding the 
veteran's back disability, the Board finds that additional 
medical development is warranted before the Board can make a 
fully informed decision in this matter.  See 38 U.S.C.A. 
§ 5103A(d).  Accordingly, the veteran should be afforded a 
new VA examination, one which is based on a complete and 
accurate history of injury.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all treatment providers, VA and 
non-VA, for his low back disability from 
November 2005 to the present.  After 
obtaining any necessary consent, copies of 
treatment records from the identified 
providers should be obtained.

2.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed low 
back disability.  It is imperative that 
the claims file be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination.  The examiner should provide 
all current back diagnosis(es), and offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such diagnosis(es) 
is(are) related to service, to 
specifically include notations of 
recurrent back pain in 1993 and the 
veteran's report of falling on ice in 
March 1997.  The examiner should also 
comment on the impact of the veteran's 
post service back injury at work in March 
1997 when he stepped out of a truck.  The 
examiner should explain the basis for any 
opinion(s) reached.  

3.  Thereafter, the RO should review the 
record and determine if the benefit sought 
can be granted.  If the benefit remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


